Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claim 1, 20, or dependents therein.
The following is an Examiner’s statement of reasons for allowance:
The claims patentably distinguish over the closest prior art of record, Chodkowski in view of Grace, for the reasons disclosed in the earlier action dated 04/01/2022. The Examiner additionally wishes to discuss the previously cited Hickey (see the PTO-892 provided on 08/18/2021). Hickey discloses a series of switches 24 that, upon exposure to the skin of the patient, illuminate a light source so as to automatically illuminate the nose-mouth region when the device is placed in a worn position (see Fig. 3, [0051]). The light source is not illuminated until all three switches 24 contact the face to identify the mask in proper sealed engagement throughout the mask (see [0045]). Accordingly, it would not have been obvious to one of ordinary skill in the art to replace the switches of Hickey with the TEG of Grace, because a single TEG contacting the face would immediately provide current to the connected LED, and destroy the principle of operation outlined in Hickey. It additionally would not have been obvious to use the TEG of Grace as the sensors in Hickey because the TEG serves as the power source, rather than a simple sensor used in tandem to initiate connection of a separate power source (see Hickey, [0053]).
As such, the claims patentably define over the prior art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799